In re Pugh, Wallace; — Plaintiff(s); applying for supervisory and/or remedial and mandamus writs; Parish of St. Tammany, 22nd Judicial District Court, Div. “B”, Nos. 110775, 110730; to the Court of Appeal, First Circuit, No. KW90 1171.
Denied. Relator’s appeal, pending in the First Circuit, is scheduled on that court’s September, 1990 docket. La.C.Cr.P. art. 924.1 provides: “An application for post-conviction relief shall not be entertained if the petitioner may appeal the conviction and sentence which he seeks to challenge, or if an appeal is pending.